EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James E. Mrose on 11 May 2021.
The application has been amended as follows.
Claim	23 (Currently Amended). The system of claim 20, further comprising: 
a water exchange manifold hydraulically coupled to the first water inlet manifold of the first energy storage branch between the first upper and lower inlet water valves at one end of the first water inlet manifold and to the second water inlet manifold of the second energy storage branch between the second upper and lower inlet water valves at another end of the first water inlet manifold; and
a reverse water pump arranged in the water exchange manifold.
Claim 29 (Currently Amended). The system of claim 28, further comprising a first air exchange valve and a second air exchange valve, the first and second exchange valves are adapted to control the exchange of compressed air between the first and second air storage vessels.




DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers and the required petition filed 10 June 2021.
Allowable Subject Matter
Claims 20-32 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art of record, alone or in combination, does not explicitly teach, suggest, or render obvious, at least to the skilled artisan, the system of claim 20, specifically comprising:
the first and second air valve assembly in the configuration claimed, and  
a first and second upper inlet water valve and a first and second lower inlet water valve arranged in the first and second water inlet manifold and configured for controlling supply of water into the first and second air compressing vessel, respectively, in the context of the other components in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343.  The examiner can normally be reached on M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN GUGGER/Primary Examiner, Art Unit 2832